Gilfillan, C. J.
The witnesses Johnson and Friedenbergh showed sufficient knowledge of the value of services, during the time claimed by plaintiff, to qualify them to testify to the value. If the plaintiff did not show himself qualified to testify to the value, yet it is manifest the admission of his evidence on that point did not prejudicb defendant; for several competent witnesses, both on the part of the plaintiff and of defendant, testified to the value of or price usually paid for services of the character of those in question, and the jury have, in their verdict, allowed less than the lowest value testified to by any one on the trial.
Although the evidence, as it appears on the. record, and judging of it only from the number of witnesses on each side, is very much stronger .in favor of the fact as claimed by defendant than as claimed by plaintiff, we cannot, for that reason alone, set aside the verdict. It was clearly a case where the value to be given to the testimony would largely depend on the appearance and demeanor of the witnesses at the trial, which the jury could see, but we cannot. It has also been passed on by the judge who tried the cause, and he *85sustains the verdict. We see no reason to doubt that the jury impartially, and according to their best judgment, considered the evidence, and found a verdict accordingly.
Order affirmed.